CASE NAME: EXTERRA ENERGY, INC. ACCRUAL BASIS CASE NUMBER: 11-46956-RPN-11 JUDGE: Judge Nelms UNITED STATES BANKRUPTCY COURT NORTHERN DISTRICT OF TEXAS FORT WORTH DIVISION MONTHLY OPERATING REPORT MONTH ENDING: August 31, 2012 IN ACCORDANCE WITH TITLE 28, SECTION 1746, OF THE UNITED STATES CODE, I DECLARE UNDER PENALTY OF PERJURY THAT I HAVE EXAMINED THE FOLLOWING MONTHLY OPERATING REPORT (ACCRUAL BASIS - 1 THROUGH ACCRUAL BASIS - 7) AND THE ACCOMPANYING ATTACHMENTS AND, TO THE BEST OF MY KNOWLEDGE, THESE DOCUMENTS ARE TRUE, CORRECT AND COMPLETE.DECLARATION OF THE PREPARER (OTHER THAN RESPONSIBLE PARTY): IS BASED ON ALL INFORMATION OF WHICH PREPARER HAS ANY KNOWLEDGE. RESPONSIBLE PARTY: /s/ Michael McConnell Trustee Original Signature of Responsible Party Title Title Michael McConnell September 12, 2012 Printed Name of Responsible Party Date Date PREPARER: /s/ Jason A. Rae Accountant Original Signature of Preparer Title Title Jason A. Rae September 12, 2012 Printed Name of Preparer Date Date CASE NAME: EXTERRA ENERGY, INC. ACCRUAL BASIS - 1 CASE NUMBER: 11-46956-RPN-11 COMPARATIVE BALANCE SHEET (SEE GENERAL FOOTNOTE) 2ND AMENDED MONTH MONTH MONTH SCHEDULED Jul-12 Aug-12 Sep-12 ASSETS AMOUNT 1. Unrestricted Cash 84 167,671 172,786 2. Restricted Cash 3. Total Cash 84 167,671 172,786 4. Accounts Receivable (Net) 5. Inventory 6. Notes Receivable 7. Prepaid Expenses 8. Other (Attach List) 78,215 34,175 34,175 9. Total Current Assets 78,299 201,846 206,961 Property, Plant & Equipment Unknown Unknown Unknown Less: Accumulated Depreciation/Depletion Net Property, Plant & Equipment Due From Insiders Other Assets - Net of Amortization (Attach List) 725,000 500,000 500,000 Other (Attach List) Total Assets 803,299 701,846 706,961 POST PETITION LIABILITIES Accounts Payable Taxes Payable Notes Payable Professional Fees 265,233 293,385 Secured Debt Other (Attach List) Total Post Petition Liabilities 265,233 293,385 PRE PETITION LIABILITIES Secured Debt 6,500,216 6,500,216 Priority Debt 500 500 Unsecured Debt 7,361,511 7,361,511 Other (Attach List) Total Pre Petition Liabilities 13,862,227 13,862,227 Total Liabilities 14,127,460 14,155,612 EQUITY Pre Petition Owners' Equity Post Petition Cumulative Profit Or (Loss) Direct Charges To Equity Total Equity Total Liabilities and Equity 701,846 706,961 This form _x does does not have related footnotes on Footnotes Supplement. CASE NAME: EXTERRA ENERGY, INC. SUPPLEMENT TO CASE NUMBER: 11-46956-RPN-11 ACCRUAL BASIS - 1 COMPARATIVE BALANCE SHEET (SEE GENERAL FOOTNOTE) SCHEDULED MONTH MONTH MONTH ASSETS AMOUNT Jul-12 Aug-12 Sep-12 A. Strata Operating 12,978 B. Sauder Operating 6,204 C. Funds held in Harris County District Court Registry 24,858 D. Supersedeas Bond posted in Potter County 10,000 E. Retainer held by Sprouse Shrader Smith, PC 24,175 F. TOTAL OTHER ASSETS -LINE 8 78,215 A. Oil & Gas Properties B. 35 undeveloped lots, block 6 lots 156-195, Adair County, OK C. Overriding royalty interest in well located in Starr County, TX; JMK #1, Lease No. 173247 Unknown Unknown Unknown D. Working interest in oil and gas wells in Pecos County, TX Unknown Unknown Unknown E. Mineral leases in oil and gas wells located in Jack and Parker Counties, TX Unknown Unknown Unknown F. Working interest in oil and gas wells located in Young, Wilbarger and Wichita Counties, TX - - - G. Working interests in oil and gas wells located in Gregg, Rusk and Upshur Counties, TX Unknown Unknown Unknown H. Working and overriding interested in oil and gas wells operated by Strata Operating, Inc., located in Wise, Parker, Hill and Jack Counties, TX I. Working interests in oil and gas wells operated by Sauder Management Company, located in Parker County, TX - J. Mining Claims in British Columbia, Canada Unknown Unknown Unknown K. Various overriding royalty interests acquired from Star of Texas Energy Services, Inc. Unknown Unknown Unknown TOTAL OTHER ASSETS NET OF AMORTIZATION -LINE 14 A. Claim against Star of Texas Energy Services/Trustee Unknown Unknown Unknown B. Other litigation claims against insiders and affiliates Unknown Unknown Unknown C. Preference Actions Unknown Unknown Unknown D. Claims against RoyalCo Financial Corporation Unknown Unknown Unknown E. Claims against RoyalCo Oil and Gas Corporation Unknown Unknown Unknown F. Claims against Royal Trust Unknown Unknown Unknown G. Claims against AAA Oil Trust Unknown Unknown Unknown H. Resonance Energy LLC - - - TOTAL OTHER ASSETS -LINE 15 POST PETITION LIABILITIES A. B. C. D. E. TOTAL OTHER POST PETITION LIABILITIES -LINE 22 PRE PETITION LIABILITIES A. B. C. D. E. TOTAL OTHER PRE PETITION LIABILITIES -LINE 27 CASE NAME: EXTERRA ENERGY, INC. ACCRUAL BASIS - 2 CASE NUMBER: 11-46956-RPN-11 INCOME STATEMENT (SEE GENERAL FOOTNOTE) MONTH MONTH MONTH QUARTER REVENUES Jul-12 Aug-12 Sep-12 TOTAL 1. Gross Revenues 2. Less: Returns & Discounts 3. Net Revenue COST OF GOODS SOLD 4. Material 5. Direct Labor 6. Direct Overhead 7. Total Cost Of Goods Sold 8. Gross Profit OPERATING EXPENSES 9. Officer / Insider Compensation Selling & Marketing General & Administrative 244 Rent & Lease Other (Attach List) Total Operating Expenses 244 Income Before Non-Operating Income & Expense 6,613 6,369 OTHER INCOME & EXPENSES Non-Operating Income (Att List) 1,000 Non-Operating Expense (Att List) Interest Expense Depreciation / Depletion Amortization Other (Attach List) Net Other Income & Expenses 1,000 1,000 REORGANIZATION EXPENSES Professional Fees 43,150 28,152 U.S. Trustee Fees 650 Other (Attach List) 1,497 Total Reorganization Expenses 43,800 29,650 Income Tax Net Profit (Loss) This form _X does does not have related footnotes on Footnotes Supplement. CASE NAME: EXTERRA ENERGY, INC. SUPPLEMENT TO CASE NUMBER: 11-46956-RPN-11 ACCRUAL BASIS - 2 INCOME STATEMENT MONTH MONTH MONTH QUARTER OPERATING EXPENSES Jul-12 Aug-12 Sep-12 TOTAL A. B. C. D. E. F. G. H. I. J. K. TOTAL OTHER OPERATING EXPENSES -LINE 13 OTHER INCOME & EXPENSES A. Sale of Mineral Interests (net) 1,000 1,000 B. C. D. TOTAL NON-OPERATING INCOME -LINE 16 1,000 1,000 A. B. C. D. TOTAL NON-OPERATING EXPENSE -LINE 17 REORGANIZATION EXPENSES A. Scott Land Services 1,497 1,497 B. C. D. E. TOTAL OTHER REORGANIZATION EXPENSES -LINE 25 1,497 1,497 CASE NAME: EXTERRA ENERGY, INC. ACCRUAL BASIS - 3 CASE NUMBER: 11-46956-RPN-11 CASH RECEIPTS AND MONTH MONTH MONTH QUARTER DISBURSEMENTS Jul-12 Aug-12 Sep-12 TOTAL 1. Cash - Beginning Of Month 82,139 167,671 82,139 RECEIPTS FROM OPERATIONS 2. Cash Sales 45,181 6,762 51,943 COLLECTION OF ACCOUNTS RECEIVABLE 3. Pre Petition 4. Post Petition 5. Total Operating Receipts 45,181 6,762 51,943 NON-OPERATING RECEIPTS 6. Loans & Advances (Attach List) 7. Sale of Assets 226,000 226,000 8. Other (Attach List) 9. Total Non-Operating Receipts 226,000 226,000 Total Receipts 271,181 6,762 277,943 Total Cash Available 353,321 174,432 360,082 OPERATING DISBURSEMENTS Net Payroll Payroll Taxes Paid Sales, Use & Other Taxes Paid 244 244 Secured / Rental / Leases Utilities Insurance Inventory Purchases Vehicle Expenses Travel Entertainment Repairs & Maintenance Supplies Advertising Other (Attach List) 184,756 1,646 186,402 Total Operating Disbursements 185,000 1,646 186,646 REORGANIZATION DISBURSEMENTS Professional Fees U.S. Trustee Fees 650 650 Other (Attach List) Total Reorganization Expenses 650 650 Total Disbursements 185,650 1,646 187,296 Net Cash Flow 85,531 5,116 90,647 Cash - End of Month 167,671 172,786 172,786 This form _X does does not have related footnotes on Footnotes Supplement. CASE NAME: EXTERRA ENERGY, INC. SUPPLEMENT TO CASE NUMBER: 11-46956-RPN-11 ACCRUAL BASIS - 3 CASH RECEIPTS AND DISBURSEMENTS MONTH MONTH MONTH QUARTER NON-OPERATING RECEIPTS Jul-12 Aug-12 Sep-12 TOTAL A. B. C. D. E. TOTAL LOANS & ADVANCES- LINE 6 A. B. C. D. E. TOTAL OTHER NON-OPERATING RECEIPTS - LINE 8 OPERATING DISBURSEMENTS A. Bank Charges 148 148 B. Payment on Secured Debt 184,756 184,756 C. Scott Land Services 1,497 1,497 D. E. F. G. H. I. TOTAL OTHER OPERATING DISBURSEMENTS - LINE 25 184,756 1,646 186,402 REORGANIZATION DISBURSEMENTS A. B. C. D. E. TOTAL OTHER REORGANIZATIONDISBURSEMENTS - LINE 29 CASE NAME: EXTERRA ENERGY, INC. ACCRUAL BASIS - 4 CASE NUMBER: 11-46956-RPN-11 (SEE GENERAL FOOTNOTE) SCHEDULED MONTH MONTH MONTH ACCOUNTS RECEIVABLE AGING AMOUNT Jul-12 Aug-12 Sep-12 1. 0 - 30 2. 31 - 60 3. 61 - 90 4. 91 + 5. Total Accounts Receivable 6. (Amount Considered Uncollectible) 7. Accounts Receivable (Net) MONTH: August-12 AGING OF POST PETITION TAXES AND PAYABLES 0 - 30 31 - 60 61 - 90 91 + TAXES PAYABLE DAYS DAYS DAYS DAYS TOTAL 1. Federal 2. State 3. Local 4. Other (Attach List) 5. Total Taxes Payable 6. Accounts Payable MONTH: August-12 STATUS OF POST PETITION TAXES FEDERAL BEGINNINGTAX LIABILITY * AMOUNT WITHHELD AND/OR ACCRUED (AMOUNTPAID) ENDING TAX LIABILITY 1. Withholding ** 2. FICA - Employee ** 3. FICA - Employer ** 4. Unemployment 5. Other - Misc Adj 6. Other- Earned Income Credit 7. Total Federal Taxes - STATE AND LOCAL 8. Withholding 9. Sales Excise Unemployment Real Property 244 Personal Property Other (Attach List) - Total State And Local - 244 - Total Taxes - 244 - * The beginning tax liability should represent the liability from the prior month or, if this is the first operating report, the amount should be zero. ** Attach photocopies of IRS Form 6123 or your FTD coupon and payment receipt to verify payment of deposit. This form does _X does not have related footnotes on Footnotes Supplement. CASE NAME: EXTERRA ENERGY, INC. ACCRUAL BASIS - 5 CASE NUMBER: 11-46956-RPN-11 The debtor in possession must complete the reconciliation below for each bank account, including all general, payroll and tax accounts, as well as all savings and investment accounts, money market accounts, certificates of deposit, government obligations, etc.Accounts with restricted funds should be identified by placing an asterisk next to the account number.Attach additional sheets if necessary. MONTH: August-12 BANK RECONCILIATIONS Account # 1 Account # 2 Other Accounts A. BANK: Frost National Wells Fargo Wells Fargo (Attach List) B. ACCOUNT NUMBER: 60 8688540 TOTAL C. PURPOSE (TYPE): Checking Money Market -Operating Money Market - Strata 1. Balance Per Bank Statement - 79,843 89,814 3,129 172,786 2. Add: Total Deposits Not Credited 3. Subtract: Outstanding Checks 4. Other Reconciling Items 5. Month End Balance Per Books - 79,843 89,814 3,129 172,786 6. Number of Last Check Written Closed 4/30/12 INVESTMENT ACCOUNTS BANK, ACCOUNT NAME & NUMBER DATE OF PURCHASE TYPE OF INSTRUMENT PURCHASE PRICE CURRENT VALUE 7. 8. 9. (Attach List) Total Investments CASH Currency On Hand Total Cash - End of Month 172,786 This form does _X does not have related footnotes on Footnotes Supplement. CASE NAME: EXTERRA ENERGY, INC. SUPPLEMENT TO CASE NUMBER: 11-46956-RPN-11 ACCRUAL BASIS - 5 MONTH: August-12 BANK RECONCILIATIONS A. BANK: Wells Fargo TOTAL B. ACCOUNT NUMBER: OTHER BANK C. PURPOSE (TYPE): Money Market - Sauder ACCOUNTS 1. Balance Per Bank Statement 3,129 3,129 2. Add: Total Deposits Not Credited 3. Subtract: Outstanding Checks 4. Other Reconciling Items 5. Month End Balance Per Books 3,129 3,129 6. Number of Last Check Written INVESTMENT ACCOUNTS BANK, ACCOUNT NAME & NUMBER DATE OF PURCHASE TYPE OF INSTRUMENT PURCHASE PRICE CURRENT VALUE A. B. C. D. E.Total Investments CASE NAME: EXTERRA ENERGY, INC. ACCRUAL BASIS - 6 CASE NUMBER: 11-46956-RPN-11 MONTH: August-12 PAYMENTS TO INSIDERS AND PROFESSIONALS Of the Total Disbursements shown for the month, list the amount paidto Insiders (as defined in Section 101 (31) (A) - (F) of the U.S. Bankruptcy Code) and to Professionals.Also, for payments to Insiders, identify the type of compensation paid (e.g. salary, bonus, commissions, insurance, housing allowance, travel, car allowance, etc.).Attach additional sheets if necessary. INSIDERS NAME TYPE OF PAYMENT AMOUNT PAID TOTAL PAID TO DATE 1. 2. 3. 4. 5. 6. 7. 8. (Attach List) 9. Total Payments To Insiders PROFESSIONALS NAME DATE OF COURT ORDER AUTHORIZING PAYMENT AMOUNT APPROVED AMOUNT PAID TOTAL PAID TO DATE TOTAL INCURRED & UNPAID * 1. Kelly Hart & Hallman 2. Lain Faulkner & Co., P.C. 3. Mike McConnell, Trustee 4. TEC Engineering Group, Inc. 5. Diamond McCarthy LLP 6. (Attach List) 7. Total Payments To Professionals * Include all fees incurred, both approved and unapproved POST PETITION STATUS OF SECURED NOTES, LEASES PAYABLE AND ADEQUATE PROTECTION PAYMENTS NAME OF CREDITOR SCHEDULED MONTHLY PAYMENTS DUE AMOUNTS PAID DURING MONTH TOTALUNPAIDPOST PETITION 1. $- 2. 3. 5. (Attach List) 6. TOTAL $- $- This form does _X does not have related footnotes on Footnotes Supplement. CASE NAME: EXTERRA ENERGY, INC. ACCRUAL BASIS - 7 CASE NUMBER: 11-46956-RPN-11 MONTH: August-12 QUESTIONNAIRE YES NO 1. Have any Assets been sold or transferred outside the normal course of business this reporting period? X 2. Have any funds been disbursed from any account other than a debtor in possession account? X 3. Are any Post Petition Receivables (accounts, notes, or loans) due from related parties? X 4. Have any payments been made on Pre Petition Liabilities this reporting period? X 5. Have any Post Petition Loans been received by the debtor from any party? X 6. Are any Post Petition Payroll Taxes past due? X 7. Are any Post Petition State or Federal Income Taxes past due? X 8. Are any Post Petition Real Estate Taxes past due? X 9. Are any other Post Petition Taxes past due? X Are any amounts owed to Post Petition creditors delinquent? X Have any Pre Petition Taxes been paid during the reporting period? X Are any wage payments past due? X If the answer to any of the above questions is "Yes", provide a detailed explanation of each item.Attach additional sheets if necessary. INSURANCE YES NO 1. Are Worker's Compensation, General Liability and other necessary insurance coverages in effect? X 2. Are all premium payments paid current? X 3. Please itemize policies below. X If the answer to any of the above questions is "No", or if any policies have been canceled or not renewed during this reporting period, provide an explanation below.Attach additional sheets if necessary. The Debtor's policies had expired prior to the appointment of Mr. McConnell; the Debtor has no employees. INSTALLMENT PAYMENTS TYPE OFPOLICY CARRIER PERIOD COVERED PAYMENT AMOUNT & FREQUENCY This form does _X does not have related footnotes on Footnotes Supplement. CASE NAME: EXTERRA ENERGY, INC. FOOTNOTES CASE NUMBER: 11-46956-RPN-11 ACCRUAL BASIS MONTH: August-12 ACCRUAL BASIS FORM NUMBER LINE NUMBER FOOTNOTE / EXPLANATION General Effective March 29, 2012 Michael McConnell was appointed as Trustee of this case.The case was commenced on December 15, 2011 and was operated as a Debtor-In-Possession until Mr. McConnell's appointment.The Debtor submitted the monthly operating report for the month of January 2011 on a cash basis.The Trustee has prepared this report from the information in the Debtors books and records and data contained in the Schedules and Statements of Financial Affairs filed by the Debtor. The Trustee is still in the process of evaluating the records of the Debtor to determine what adjustments, if any, might be required, however the Trustee believes the Amended Statement of Financial Affairs and Schedules contain material inaccuracies (some of which have been adjusted in this report) and is in the process of filing a Second Amended version of these reports. Accrual 1 14, 32 Based upon the books and records and the Form 10-Q filed with the Securities and Exchange Commission for the period ended February 28, 2011 the asset value of the Oil and Gas Properties has been adjusted to their cost basis less amortization as recorded in the Debtor's filing.The net adjustment to reflect historical book basis was a reduction of $14,690,945.59.The Trustee is continuing to analyze the Debtor's records to determine if further adjustments are necessary. Accrual 1 15 The assets consist of potential causes of actions and they are being adjusted to an unknown value. The net adjustment totals $5,000,000.The Trustee and his professionals will continue to analyze the merits of the pending actions. Accrual 1 24 Based upon the actual proofs of claim filed by the secured creditors, the secured debt has been adjusted to the actual amounts claimed.The net adjustment is a reduction of $2,434,261.14.The Trustee is continuing to analyze the Debtor's records to determine if further adjustments are necessary. Accrual 1 20 Fees due to Michael McConnell as Trustee have been calculated based on Section 326 Limitation on Accrual 2 23 Compensation of Trustee.The total amount accrued through the report date is $17,105. Accrual 6
